EXHIBIT 10.3

 

 

 

WASHINGTON GROUP INTERNATIONAL

RESTORATION PLAN

 

Effective as of January 1, 2003

(As Amended and Restated August 14, 2003)

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

ARTICLE I

-

PURPOSE OF PLAN

 

 

 

 

 

ARTICLE II

-

DEFINITIONS

 

 

 

 

 

ARTICLE III

-

ELIGIBILITY; RESTORATION AMOUNTS

 

 

 

 

 

ARTICLE IV

-

ESTABLISHMENT AND MAINTENANCE OF ACCOUNTS

 

 

 

 

 

ARTICLE V

-

DISTRIBUTION OF ACCOUNTS

 

 

 

 

 

ARTICLE VI

-

ADMINISTRATION

 

 

 

 

 

ARTICLE VII

-

BENEFICIARY DESIGNATION

 

 

 

 

 

ARTICLE VIII

-

AMENDMENT OR TERMINATION

 

 

 

 

 

ARTICLE IX

-

MISCELLANEOUS

 

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

PURPOSE OF PLAN

 

The purpose of the Washington Group International Restoration Plan is to restore
Company matching contributions that have been limited under a Company 401(k)
Plan due to certain restrictions imposed on the compensation that may be
deferred by participants in such Company 401(k) Plan.  The restoration of such
Company matching contributions is accomplished by crediting a restoration
account maintained under this Plan.  This Plan is intended to qualify under
Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA as an unfunded plan maintained
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees.

 

ARTICLE II

 

DEFINITIONS

 

Section 2.1                                      Definitions.  Whenever used in
this instrument the following terms shall have the following respective meanings
set forth in this Section 2.1:

 

“Account” means the restoration account maintained for a Participant pursuant to
Article IV.

 

“Administrative Committee” means an administrative committee designated by the
Committee for the purpose of overseeing the day-to-day administration and
operation of the Plan in accordance with Section 6.1.

 

“Beneficiary” means the person designated, or deemed designated, by the
Participant pursuant to Article VII, who will receive payments as provided under
the Plan in the event of the Participant’s death.

 

“Board” means the Board of Directors of the Plan Sponsor.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Compensation Committee of the Board, which committee shall
be responsible for administering and operating the Plan in accordance with
Article VI.

 

“Company” means the Plan Sponsor and each affiliate of the Plan Sponsor.

 

“Company 401(k) Plan” means, as applicable with respect to a Participant, the
Washington Group International, Inc. 401(k) Retirement Savings Plan, the
Westinghouse Government Services Group Savings Plan or the Westinghouse Savannah
River Company/Bechtel Savannah River, Inc. Savings and Investment Plan.

 

1

--------------------------------------------------------------------------------


 

“Deferred Compensation Plan” means the Washington Group International Voluntary
Deferred Compensation Plan, in effect as of January 1, 2003 and as may be
amended.

 

 “Disability” has the meaning assigned to such term in the Participant’s
employment agreement with a Company, or if there is no such employment agreement
in effect in which such term is defined, “Disability” means any illness or other
physical or mental condition of the Participant for which he is eligible to
receive benefits under the long-term disability plan of a Company in which such
Participant participates.  In the event that a Participant does not participate
in such a long-term disability plan of a Company, the determination of whether a
“Disability” exists for purposes of the Plan shall be determined by the
Committee.

 

“Effective Date” means January 1, 2003.

 

“Eligible 401(k) Compensation” means (i) with respect to a Participant who is a
Washington Group 401(k) Participant, the compensation that may be deferred for a
Plan Year under the Washington Group International, Inc. 401(k) Retirement
Savings Plan, and (ii) with respect to a Participant who is a Westinghouse
401(k) Participant, the compensation that may be deferred for a Plan Year under
the Westinghouse Government Services Group Savings Plan or the Westinghouse
Savannah River Company/Bechtel Savannah River, Inc. Savings and Investment
Plan.  However the term “Eligible 401(k) Compensation” shall not include any
amounts designated by the Company as not being eligible compensation under this
Plan.

 

 “ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“401(a)(17) Limit” means the maximum amount of annual compensation taken into
account pursuant to Section 401(a)(17)(A) of the Code as in effect from time to
time (which, in calendar year 2003, is Two Hundred Thousand Dollars ($200,000)).

 

 “Incentive Compensation” means, with respect to a Westinghouse 401(k)
Participant, cash incentive compensation of a type that could be deferred under
the Washington Group International, Inc. 401(k) Retirement Savings Plan if the
Participant were a Washington Group 401(k) Participant.  However, the term
“Incentive Compensation” shall not include any amounts designated by the Company
as not being eligible compensation under this Plan.

 

“Qualifying Position” has the meaning ascribed to such term in Section 3.1(a).

 

“Participant” means a Washington Group 401(k) Participant or a Westinghouse
401(k) Participant who has been selected for participation in this Plan pursuant
to Section 3.1.

 

“Plan” means the Washington Group International Restoration Plan, as set forth
herein and as amended from time to time.

 

“Plan Sponsor” means Washington Group International, Inc., and its successors
and assigns.

 

“Plan Year” means the calendar year.

 

2

--------------------------------------------------------------------------------


 

 “Retirement” means a voluntary termination of employment by a Participant that
is designated as a “retirement” by a Company.

 

“Washington Group 401(k) Participant” means an employee of a Company who
participates in the Washington Group International, Inc. 401(k) Retirement
Savings Plan.

 

“Westinghouse 401(k) Participant” means an employee of a Company who
participates in the Westinghouse Government Services Group Savings Plan or the
Westinghouse Savannah River Company/Bechtel Savannah River, Inc. Savings and
Investment Plan.

 

Section 2.2                                      Rules of Construction.  Unless
the context otherwise requires (i) a term shall have the meaning assigned to it
in Section 2.1; (ii) all references to “Section” and “Article” shall be to
sections and articles of this instrument; (iii) when reference is made herein to
“Retirement” or “termination of employment” from a Company in the case of a
Participant who is an employee of more than one Company, such reference shall
mean Retirement or termination of employment from all Companies which employ
such Participant; (iv) words in the singular shall include the plural, and
vice-versa; and (v) words in the masculine gender shall include the feminine and
neuter, and vice-versa.

 

ARTICLE III

 

ELIGIBILITY; RESTORATION AMOUNTS

 

Section 3.1                                      Eligibility.

 

(a)                                  Requirements for Eligibility.  An employee
of a Company shall become a Participant on the later of the date (i) the
employee becomes a Washington Group 401(k) Participant or a Westinghouse 401(k)
Participant, (ii) the employee attains a position within a Company of Vice
President or functional leader or an equivalent thereof as determined by the
Committee for an officer and the Chief Executive Officer for a non-officer, or
attains a higher position within a Company (any such position a “Qualifying
Position”), (iii) the employee is selected for participation in this Plan as
directed by the Committee or the Chief Executive Officer, and (iv) the employee
is notified by the Committee of such selection.  The notice of selection shall
be in such form and shall be provided in such manner as the Committee may
determine.

 

(b)                                 Mid-Year Eligibility.  In the event an
employee becomes eligible to commence participation in the Plan after the first
day of a Plan Year, such employee shall commence participation on the date
specified in the notice of selection sent by the Committee pursuant to Section
3.1(a).

 

(c)                                  Continuation of Participant Status. 
Subject to Section 3.3, once an employee of a Company becomes a Participant, he
shall continue to be a Participant until the entire balance credited to his
Account is paid in full in accordance with Article V.

 

3

--------------------------------------------------------------------------------


 

Section 3.2                                      Restoration Amounts.

 

(a)                                  401(k) Deferral Threshold.  The Account of
a Participant shall be credited pursuant to this Plan for a particular Plan Year
only if the Participant defers an amount under a Company 401(k) Plan for such
Plan Year that is the maximum amount such Participant is permitted to defer
under such Company 401(k) Plan to maximize the Company matching contributions
under such Company 401(k) Plan for such Plan Year.

 

(b)                                 Restoration For Eligible 401(k) Compensation
In Excess of 401(k) Limit.  The Account of a Participant who is a Washington
Group 401(k) Participant shall be credited with five percent (5%) of the amount
by which the Participant’s Eligible 401(k) Compensation exceeds the 401(a)(17)
Limit.  The Account of a Participant who is a Westinghouse 401(k) Participant
shall be credited with three percent (3%) of the amount by which the
Participant’s Eligible 401(k) Compensation exceeds the 401(a)(17) Limit.

 

(c)                                  Restoration for Non-qualified Deferrals. 
The Account of a Participant who is a Washington Group 401(k) Participant shall
be credited with five percent (5%) of the amount of compensation, if any,
deferred by the Participant pursuant to the Deferred Compensation Plan.  The
Account of a Participant who is a Westinghouse 401(k) Participant shall be
credited with three percent (3%) of the amount of compensation, if any, deferred
by the Participant pursuant to the Deferred Compensation Plan.

 

(d)                                 Restoration of Ineligible 401(k)
Compensation.  The Account of a Participant who is a Westinghouse Participant
shall be credited with three percent (3%) of the amount of such Participant’s
Incentive Compensation.

 

(e)                                  No Duplication.  Notwithstanding any
provision of the Plan to the contrary, any Eligible 401(k) Compensation or
Incentive Compensation with respect to a Participant shall be taken into account
only once in determining the amount to be credited to such Participant’s Account
under Section 3.2(b), (c) or (d).

 

Section 3.3                                      Termination of Crediting of
Restoration Amounts.  In the event a Participant ceases to hold any Qualifying
Position, the Participant shall no longer be eligible to have amounts credited
to his Account under Section 3.2(b), (c) or (d).  The Committee shall so notify
the Participant, and the crediting of amounts under Section 3.2(b), (c) or (d),
as applicable, on behalf of such Participant shall cease as of the date
specified in such notice.

 

ARTICLE IV

 

ESTABLISHMENT AND MAINTENANCE OF ACCOUNTS

 

Section 4.1                                      Establishment of Accounts.  The
Committee shall establish a separate bookkeeping account for each Participant
that shall be designated as the Participant’s “Account” under the Plan.  The
Plan Sponsor shall credit to such Account the amounts under Section 3.2(b), (c)
and (d), as applicable, and shall charge such Account for any distributions
under the Plan with respect to the Participant or his Beneficiaries.  The
amounts under Section 3.2(b), (c) and (d) shall be credited as of the date the
excess Eligible 401(k) Compensation, the Incentive

 

4

--------------------------------------------------------------------------------


 

Compensation or the amount deferred under the Deferred Compensation Plan with
respect to a Participant is payable or is deferred under the Deferred
Compensation Plan.

 

Section 4.2                                      Interest Credits.  Each Account
shall be credited with interest commencing on the date the Account is
established and up until the date of a Participant’s Retirement or other
termination of employment.  The interest rate credited for any Plan Year shall
be the Moody’s Average Corporate Bond Rate for August of the immediately
preceding year, and the Plan Sponsor shall notify each Participant of such rate
prior to commencement of a Plan Year.  Such interest shall be credited monthly
and compounded daily.  Following a Participant’s Retirement or termination of
employment from a Company, interest shall be credited at such rate and in such
manner as the Administrative Committee determines is consistent with the rate at
which interest is credited and the manner in which interest is credited
hereunder prior to such Retirement or termination of employment.

 

Section 4.3                                      Account Valuation; Participant
Statements.  For each Plan Year or more frequently as the Committee may
determine, the Committee shall provide a written statement to each Participant
setting forth as of a date specified in such statement: (i) the amount credited
to his Account under Section 3.2(b), (c) or (d), as applicable, (ii) the rate at
which interest was credited to his Account and the aggregate amount of interest
credited to the Account since the last such statement, and (iii) his total
Account balance.

 

ARTICLE V

 

DISTRIBUTION OF ACCOUNTS

 

Section 5.1                                      Form and Timing of Payment.

 

(a)                                  Deferred Payment Date.  At the time a
Participant is notified of his selection by the Board under Section 3.1, he
shall elect the form and timing of payment of his Account after Retirement or
other termination of employment.  A Participant is permitted to choose payment
in the form of either a lump sum or annual installments over a period of five
(5), ten (10) or fifteen (15) years; provided, however, that notwithstanding any
such election, if a Participant’s Account balance is less than Fifty Thousand
Dollars ($50,000) on the date of his Retirement or termination of employment
from a Company, his Account shall be paid in a lump sum.  A Participant may
elect to receive payment of his Account as soon as practical after his
Retirement or termination of employment or as soon as practical after the end of
the calendar year in which the Participant’s Retirement or termination of
employment occurs.  A Participant may change such elections; provided, however,
that any such change shall be effective only if approved by the Committee and if
received at least twelve (12) months before the date of the Participant’s
Retirement or termination of employment with a Company.

 

(b)                                 Payment Upon Disability or Death. 
Notwithstanding Section 5.1(a), in the event the Participant terminates
employment with the Company due to Disability, such Participant’s Account shall
be distributed in a lump sum to the Participant or his legal representative, and
in the event the Participant’s termination of employment is due to his death,
the Participant’s Account shall be distributed in a lump sum to his
Beneficiary(ies).  A distribution pursuant to this Section 5.1(b) shall be made
as soon as practical after the Committee receives evidence that

 

5

--------------------------------------------------------------------------------


 

is satisfactory to the Committee confirming the Participant’s Disability or
death and the status of an individual as a legal representative or Beneficiary
of the Participant.

 

Section 5.2                                      Committee Action.  The
Committee may, in its sole and absolute discretion, accelerate the payment of
all or any portion of the balance credited to a Participant’s Account (i) in the
event the Committee determines that the Participant must include all or any
portion of such Account in his gross income for federal income tax purposes even
though such Account has not been distributed to the Participant, or (ii) if the
Committee determines that such payment is in the best interests of the Company.

 

ARTICLE VI

 

ADMINISTRATION

 

Section 6.1                                      Authority and Duties of
Administrator.  The Committee shall be responsible for administering the Plan
and shall have sole and absolute discretion to (i) determine the eligibility of
employees to participate in the Plan, (ii) interpret, construe and make
determinations under the Plan, (iii) establish such rules as may be necessary or
appropriate for the administration of the Plan, (iv) maintain Accounts, books
and records with respect to the Plan, (v) calculate the amount determined under
Section 3.2(b), (c) or (d) and the amount of interest credited under the Plan,
(vi) delegate to an Administrative Committee authority to take certain actions
on behalf of the Committee and to oversee the day-to-day operation of the Plan,
and (vii) take such other action in the administration of the Plan as the
Committee deems necessary or appropriate in furtherance hereof.  Any
interpretation, construction or determination made or action taken by the
Committee with respect to the Plan shall be conclusive and binding on all
persons interested therein.

 

Section 6.2                                      Manner of Taking Action.  All
actions permitted or required to be taken hereunder by a person who is an
eligible employee under Section 3.1 or a Participant shall be effective only if
such action is taken at the time and in the manner prescribed by the Committee
and in accordance with the terms of the Plan.  All actions permitted or required
to be taken hereunder by the Committee may be taken by a majority of its members
at a meeting in person or by telephone, or by unanimous written consent of such
members.  The Committee may delegate to any one or more of its members authority
to individually take any action the Committee is authorized to take hereunder.

 

Section 6.3                                      Plan Expenses.  All expenses of
administering the Plan shall be borne by the Company.

 

Section 6.4                                      Indemnification of
Administrator.  To the extent permitted by law, the Plan Sponsor shall indemnify
and save harmless any person serving as a member of the Committee or the
Administrative Committee, or both, from claims for liability, loss or damage
(including payment of expenses in connection with defense against any such
claim) which result from such person’s good faith exercise or failure to
exercise any responsibilities with respect to the Plan.

 

6

--------------------------------------------------------------------------------


 

Section 6.5                                      Claims Procedure.

 

(a)                                  Benefit Claims.  A Participant (or his
legal representative in the event of the Participant’s Disability or his
Beneficiaries in the event of the Participant’s death) may file a claim with
respect to amounts asserted to be due hereunder by filing a written claim with
the Committee specifying the nature of such claim in detail.  Such a claim shall
not be permitted unless submitted within two years from (i) in the case of a
lump sum payment, the date on which the payment was made, (ii) in the case of
installment payments, the date on which the first in the series of payments was
made, or (iii) in the case of all other claims, the date on which the action
complained of occurred or the inaction complained of should have occurred.  The
Committee shall notify the claimant within ninety (90) days as to whether the
claim is allowed or denied, unless the claimant receives written notice from the
Committee prior to the end of the ninety (90) day period stating that special
circumstances require an extension of time for a decision on the claim, in which
case the period shall be extended by an additional sixty (60) days.  Notice of
the Committee’s decision shall be in writing, sent by mail to the Participant’s
or Beneficiary’s last known address and, if the claim is denied, such notice
shall (i) state the specific reasons for denial, (ii) refer to the specific
provisions of the Plan upon which such denial is based, and (iii) describe any
additional information or material necessary to perfect the claim, an
explanation of why such information or material is necessary, and an explanation
of the review procedure in Section 6.5(b), including a statement of the
claimant’s right to bring a civil action under Section 502(a) of ERISA following
an adverse determination on review.

 

(b)                                 Review Procedure.  A claimant is entitled to
request a review of any denial of his claim under Section 6.5(a).  The request
for review must be submitted to the Committee in writing within sixty (60) days
of mailing by the Committee of notice of the denial.  Absent a request for
review within the sixty (60) day period, the claim shall be deemed extinguished
in its entirety.  The claimant or his representative shall be entitled to submit
issues and comments orally and in writing as well as other relevant documents to
the Committee.  The claimant shall also be entitled to receive from the
Committee, upon request and free of charge, reasonable access to and copies of
all documents, records and other information relating to his claim.  The review
shall be conducted by the Committee, which shall afford the claimant a hearing
and which shall render a decision in writing within sixty (60) days of a request
for a review, provided that, if the Committee determines prior to the end of
such sixty (60) day review period that special circumstances require an
extension of time for the review and decision of the denial, the period for
review and decision on the denial shall be extended by an additional sixty (60)
days.  The review shall take account of all comments, documents, records and
other information submitted by the claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination under Section 6.5(a).  The claimant shall receive written
notice of the Committee’s review decision, together with specific reasons for
the decision and reference to the pertinent provisions of the Plan.  The
claimant shall also be notified that, upon request and free of charge, the
claimant can have reasonable access to and copies of all documents, records and
other information relevant to his claim.

 

7

--------------------------------------------------------------------------------


 

ARTICLE VII

 

BENEFICIARY DESIGNATION

 

A Participant may, on a form prescribed by and filed with the Committee,
designate one or more Beneficiaries to receive the balance credited to the
Participant’s Account, if any, in the event of the Participant’s death prior to
full payment thereof.  If the designated Beneficiary is not the spouse of the
Participant, the spouse must consent to the nonspousal Beneficiary designation,
acknowledging his or her waiver of rights to the benefit, by providing the
spouse’s notarized consent on the signature form. Such beneficiary designation
may be changed by the Participant at any time without the consent of any prior
Beneficiary (other than the spouse) upon receipt by the Committee of a new
designation to that effect; provided, however, that no such designation shall be
effective unless received by the Committee prior to the Participant’s death.  If
a Participant fails to designate a Beneficiary hereunder, or if no Beneficiary
survives the Participant, the Participant’s estate shall be deemed to be the
Beneficiary.

 

ARTICLE VIII

 

AMENDMENT OR TERMINATION

 

The Committee may amend the Plan from time to time or terminate the Plan at any
time; provided, however, that no amendment or termination shall reduce the
Participant’s Account balance immediately prior to such amendment or
termination.  In the event the Plan is terminated, payment of Accounts shall not
be accelerated unless the Committee determines otherwise, and the terms of the
Plan shall continue to apply until full payment thereof is made to the
Participant or Beneficiary.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.1                                      Liability of Company; Nature of
Obligation.  Nothing herein shall be deemed to constitute the creation of a
trust or other fiduciary relationship between a Company and any of its employees
or between a Company and any other person.  Neither the Plan Sponsor nor any
Company shall be considered a trustee by reason of this Plan.  Participants,
Beneficiaries and any other person who may have rights hereunder shall be mere
unsecured general creditors of the Company with respect to a Participant’s
Account and any amounts under Section 3.2(b), (c) or (d) or interest credited
hereunder, and all amounts deferred or credited to an Account shall be payable
solely from the general assets of the Company.

 

Section 9.2                                      Right of Set-Off. 
Notwithstanding any provision of the Plan to the contrary, the Plan Sponsor
shall have the right to reduce and offset any payment a Participant or
Beneficiary is entitled to receive hereunder by the amount of any debt or other
amount owed to a Company by the Participant at the time of such payment.

 

8

--------------------------------------------------------------------------------


 

Section 9.3                                      No Guarantee of Employment. 
Nothing contained herein shall require the Plan Sponsor or any Company to
continue the employment of any person, and the Plan Sponsor and any Company
shall have the right to terminate the employment of any person at any time
notwithstanding the terms of the Plan.

 

Section 9.4                                      Benefits Not Assignable.  The
Account of a Participant and any right or interest in any Salary or Incentive
Compensation deferred or interest credited hereunder shall not be subject to
alienation, transfer, assignment, garnishment, execution or levy of any kind or
nature, or claim for alimony or support pursuant to a divorce decree or other
court order, and any attempt to accomplish the foregoing shall be null and void.

 

Section 9.5                                      Severability.  If any
particular provision of the Plan shall be found by final judgment of a court or
administrative tribunal of competent jurisdiction to be illegal, invalid or
unenforceable, such illegal, invalid or unenforceable provision shall not affect
any other provision of the Plan and the other provisions of the Plan shall
remain in full force and effect.

 

Section 9.6                                      Tax Withholding.  Any amounts
payable hereunder shall be subject to all applicable federal, state and local
tax withholding.

 

Section 9.7                                      Headings.  The headings of the
several Articles and Sections of this Agreement have been inserted for
convenience of reference only and shall in no way restrict or modify any of the
terms of the provisions hereof.

 

Section 9.8                                      Governing Law.  To the extent
not subject to ERISA, the Plan shall be governed by and construed and enforced
in accordance with the laws of the State of Idaho, without regard to conflicts
of laws principles thereof.

 

9

--------------------------------------------------------------------------------